HAIRE, Judge.
Defendant Billy Earl Parker was initially charged with first degree burglary and aggravated battery. At his arraignment he pled not guilty to both charges. Thereafter, the state filed a motion to add an allegation of prior conviction. Subsequently, defendant came before the court again, indicating his desire to plead guilty to the charge of first degree burglary with the state to withdraw its allegation of prior conviction and to dismiss the charge of aggravated battery. His plea of guilty was accepted by the court and he was then sentenced to not less than five nor more than seven years in the Arizona State Prison.
On appeal, defendant has been represented by appointed counsel, and a brief has been filed in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
The only arguable question presented on appeal is whether or not the record shows that the trial court adequately established that the defendant understood the nature of the charges against him. In essence, this is the "elements of the crime” argument which has been previously presented to and rejected by this Court on numerous occasions. See State v. Fulper, 16 Ariz. App. 357, 493 P.2d 524 (1972); State v. Liden, 16 Ariz.App. 238, 492 P.2d 734 (1972) ; State v. Moreno, 16 Ariz.App. 191, 492 P.2d 440 (1972) ; State v. Jackson, 14 Ariz.App. 594, 485 P.2d 583 (1971). The record fully establishes a factual basis adequate to support the plea.
As required by A.R.S. § 13-1715, we have examined the record for fundamental error and find none. The judgment of conviction and sentence are affirmed.
JACOBSON, C. J., Division 1, and EU-BANK, P. J., Department B, concur.